Name: Commission Implementing Regulation (EU) 2018/2019 of 18 December 2018 establishing a provisional list of high risk plants, plant products or other objects, within the meaning of Article 42 of Regulation (EU) 2016/2031 and a list of plants for which phytosanitary certificates are not required for introduction into the Union, within the meaning of Article 73 of that Regulation
 Type: Implementing Regulation
 Subject Matter: cooperation policy;  natural environment;  trade;  international trade;  agricultural policy;  tariff policy;  environmental policy;  trade policy
 Date Published: nan

 19.12.2018 EN Official Journal of the European Union L 323/10 COMMISSION IMPLEMENTING REGULATION (EU) 2018/2019 of 18 December 2018 establishing a provisional list of high risk plants, plant products or other objects, within the meaning of Article 42 of Regulation (EU) 2016/2031 and a list of plants for which phytosanitary certificates are not required for introduction into the Union, within the meaning of Article 73 of that Regulation THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/2031 of the European Parliament and of the Council of 26 October 2016 on protective measures against pests of plants, amending Regulations (EU) No 228/2013, (EU) No 652/2014 and (EU) No 1143/2014 of the European Parliament and of the Council and repealing Council Directives 69/464/EEC, 74/647/EEC, 93/85/EEC, 98/57/EC, 2000/29/EC, 2006/91/EC and 2007/33/EC (1), and in particular Articles 42(3) and 73 thereof, Whereas: (1) Pursuant to Article 42(3) of Regulation (EU) 2016/2031, on the basis of a preliminary assessment, the Commission is to adopt implementing acts provisionally listing high risk plants, plant products or other objects that present a pest risk of unacceptable level for the Union territory. (2) Since the adoption of Regulation (EU) 2016/2031, several preliminary assessments have been carried out concerning whether plants and plant products originating in third countries present a pest risk of an unacceptable level for the Union territory. Those assessments concluded that because certain plants and plant products fulfil one or more of the criteria set out in Annex III to that Regulation, they could qualify as high risk plants or high risk plant products within the meaning of Article 42 of that Regulation. The same preliminary risk assessments also concluded that seeds and in vitro material of those high risk plants should be excluded from the scope of this Regulation as the level of pest risk is at an acceptable level. Moreover, naturally or artificially dwarfed woody plants for planting should also be excluded from the scope of this Regulation as their import is subject to specific requirements under Council Directive 2000/29/EC (2) that reduce the pest risk to an acceptable level and will also be subject to the special requirements of Article 41 of Regulation (EU) 2016/2031 from 14 December 2019. (3) Plants for planting, other than seeds, in vitro material and naturally or artificially dwarfed woody plants for planting, of Acacia Mill., Acer L., Albizia Durazz., Alnus Mill., Annona L., Bauhinia L., Berberis L., Betula L., Caesalpinia L., Cassia L., Castanea Mill., Cornus L., Corylus L., Crataegus L., Diospyros L., Fagus L., Ficus carica L., Fraxinus L., Hamamelis L., Jasminum L., Juglans L., Ligustrum L., Lonicera L., Malus Mill., Nerium L., Persea Mill., Populus L., Prunus L., Quercus L., Robinia L., Salix L., Sorbus L., Taxus L., Tilia L., Ulmus L., and plants of Ullucus tuberosus Loz., are known to host commonly hosted pests known to have a major impact on plant species which are of major economic, social or environmental importance to the Union. Those plants are also known to commonly harbour pests without showing signs of infection, or to have a latent period for the expression of those signs. This reduces the possibility for detecting the presence of such pests during inspections carried out when those plants are introduced into the Union territory. Moreover, those plants for planting are usually introduced into the Union in the form of shrubs or trees and they are usually present in the Union in such form. In light of this, the existing measures governing the introduction of the plants for planting listed in Annex I to this Regulation and plants of Ullucus tuberosus Loz. originating from third countries are not considered to be sufficient to prevent the entry of pests. Therefore the plants for planting listed in Annex I and plants of Ullucus tuberosus Loz. should be listed as high risk plants within the meaning of Article 42(1) of Regulation (EU) 2016/2031, and their introduction into the Union territory should be provisionally prohibited. (4) Fruits of Momordica L. are known to host and provide a significant pathway for the introduction and establishment of the pest Thrips palmi Karny, which is known to have the potential to have a major impact on plant species which are of a major economic, social or environmental importance to the Union territory. However, this pest does not occur in all third countries nor in all areas within a third country where it is known to occur. Certain third countries also have effective mitigation measures in place for that pest. In view of this, fruits of Momordica L. that originate in third countries or parts thereof where that pest is known to occur and which lack effective mitigation measures for that pest qualify as high risk plants, within the meaning of Article 42(1) of Regulation (EU) 2016/2031, and therefore, the introduction into the Union of those plants should be provisionally prohibited. (5) Wood of Ulmus L. is known to host and provide a significant pathway for the introduction and establishment of the pest Saperda tridentata Olivier. That pest is known to have a major impact on plant species which are of a major economic, social or environmental importance to the Union territory. However, this pest does not occur in all third countries, nor in certain areas within a third country where it is known to occur. In view of this, wood of Ulmus L. originating from third countries or areas of third countries where Saperda tridentata Olivier is known to occur, qualifies as a high risk plant product, within the meaning of Article 42(1) of Regulation (EU) 2016/2031. Therefore the introduction into the Union of that wood should be provisionally prohibited. (6) Those plants and plant products referred to in recitals (3), (4) and (5) are not listed in accordance with Article 40 to Regulation (EU) 2016/2031, or only listed with regard to certain third countries. Moreover, and in accordance with the respective preliminary assessments, they are not sufficiently covered by the requirements referred to in Article 41 of that Regulation with regards to all third countries, and not subject to the temporary measures of Article 49 of that Regulation. (7) Those plants and plant products referred to in recitals (3), (4) and (5) are not yet subject to a complete risk assessment that is required to conclude whether they pose a risk at an unacceptable level by virtue of the likelihood that they host a Union quarantine pest, or whether that risk can be reduced to an acceptable level by applying certain measures. Where demand for the importation of those plants and plant products is identified, they are to be subject to a risk assessment that will be carried out in accordance with an implementing act to be adopted pursuant to Article 42(6) of Regulation (EU) 2016/2031. (8) According to Article 73 of Regulation (EU) 2016/2031, the Commission is to provide, by means of implementing acts, that for plants other than the plants included in the list referred to in Article 72(1), a phytosanitary certificate is required for their introduction into the Union territory. (9) However, those implementing acts are to provide that a phytosanitary certificate is not required for those plants where an assessment which is based on evidence about pest risks and experience with trade demonstrates that such a certificate is not necessary. (10) Since the adoption of that Regulation, various assessments have been carried out concerning the pest risk and experience with trade of several plants, other than plants for planting, originating from third countries. (11) According to those assessments, fruits of Ananas comosus (L.) Merrill, Cocos nucifera L., Durio zibethinus Murray, Musa L. and Phoenix dactylifera L. do not host Union quarantine pests or pests subject to measures adopted pursuant to Article 30 of Regulation (EU) 2016/2031, or commonly hosted pests which may impact on plant species grown in the Union. Moreover, there have been no pest outbreaks linked to the introduction of those fruits from one or more third countries. Neither have those fruits been subject to repetitive interceptions due to the presence of Union quarantine pests or pests subject to the measures adopted pursuant to Article 30 of that Regulation during their introduction into the Union territory. (12) In view of the fact that those fruits fulfil all of the criteria of Annex VI to Regulation (EU) 2016/2031, no phytosanitary certificate should be required for their introduction into the Union territory. (13) The lists to be established under Article 42(3) and Article 73 of Regulation (EU) 2016/2031 both concern import rules which are based on similar criteria for risk assessment, as set out in Annexes III and VI to that Regulation. They are focused on the risks posed by the respective plants and plant products, instead of the risks of specific pests. They have been elaborated under a common risk assessment methodology and shall be updated under the same methodology, on the basis of the available technical and scientific evidence. It is therefore appropriate to integrate them in one Regulation. (14) As Regulation (EU) 2016/2031 applies from 14 December 2019, and in order to ensure a consistent application of all rules concerning the introduction into the Union of plants, plant products and other objects, this Regulation should apply from the same date. (15) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee for Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 High risk plants, plant products and other objects The plants, plant products and other objects listed in Annex I are considered high risk plants, plant products and other objects within the meaning of Article 42(1) of Regulation (EU) 2016/2031, and their introduction into the Union territory shall be prohibited pending a risk assessment. Article 2 Phytosanitary certificate for the introduction into the Union of certain plants A phytosanitary certificate shall be required for the introduction into the Union of plants, other than the plants included in the list referred to in Article 72(1) of Regulation (EU) 2016/2031. However, fruits listed in Annex II shall be excluded from this requirement. Article 3 Entry into force and application This Regulation shall enter into force the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 14 December 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 317, 23.11.2016, p. 4. (2) Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (OJ L 169, 10.7.2000, p. 1). ANNEX I List of high risk plants, plant products and other objects, within the meaning of Article 42(1) of Regulation (EU) 2016/2031 1. Plants for planting, other than seeds, in vitro material and naturally or artificially dwarfed woody plants for planting, originating from all third countries and belonging to the following genera or species: CN Code Description ex 0602 Acacia Mill. ex 0602 Acer L. ex 0602 Albizia Durazz. ex 0602 Alnus Mill. ex 0602 Annona L. ex 0602 Bauhinia L. ex 0602 Berberis L. ex 0602 Betula L. ex 0602 Caesalpinia L. ex 0602 Cassia L. ex 0602 Castanea Mill. ex 0602 Cornus L. ex 0602 Corylus L. ex 0602 Crataegus L. ex 0602 Diospyros L. ex 0602 Fagus L. ex 0602 Ficus carica L. ex 0602 Fraxinus L. ex 0602 Hamamelis L. ex 0602 Jasminum L. ex 0602 Juglans L. ex 0602 Ligustrum L. ex 0602 Lonicera L. ex 0602 Malus Mill. ex 0602 Nerium L. ex 0602 Persea Mill. ex 0602 Populus L. ex 0602 Prunus L. ex 0602 Quercus L. ex 0602 Robinia L. ex 0602 Salix L. ex 0602 Sorbus L. ex 0602 Taxus L. ex 0602 Tilia L. ex 0602 Ulmus L. 2. Plants of Ullucus tuberosus originating from all third countries. CN Code Description ex 0601 10 90 ex 0601 20 90 ex 0714 90 20 Ullucus tuberosus Loz. 3. Fruits of Momordica L. originating from third countries or areas of third countries where Thrips palmi Karny is known to occur and where effective mitigation measures for that pest are lacking. CN Code Description ex 0709 99 90 Momordica L. 4. Wood of Ulmus L. originating from third countries or areas of third countries where Saperda tridentata Olivier is known to occur. CN Code Description ex 4403 12 00 ex 4401 22 00 ex 4401 39 00 ex 4403 99 00 ex 4407 99 Ulmus L. ANNEX II List of fruits for which a phytosanitary certificate is not required for introduction into the Union, within the meaning of Article 73 of Regulation (EU) 2016/2031 CN code Description ex 0804 30 00 Ananas comosus (L.) Merrill ex 0801 12 00 , ex 0801 19 00 Cocos nucifera L. ex 0810 60 00 Durio zibethinus Murray ex 0803 10 10 , ex 0803 90 10 Musa L. ex 0804 10 00 Phoenix dactylifera L.